                            Case 5:18-cv-00166-JPB Document 21 Filed 12/30/19 Page 1 of 1 PageID #: 129
   NORTHERN DISTRICT OF WEST VIRGINIA
CLERK, UNITED STATES DISTRICT COURT
             P.O. BOX 471
  WHEELING, WEST VIRGINIA 26OO3~OO6O                                                                                                              i                                           pr
                                                                                                                                                  ~,     ~        02 1 F
              OFFICIAL BUSINESS                                        7019 0160 0001 1053 5155                                                     3             0(10376         NO\’ 27 :0 9
                                                                                                                                                                  MAILED FROvi ZIP CODE. 262113



                                                                                                                                                                ~IL ~
                                                Joseph M. Carney
                                                20 App letree Lane                                                                              ~
                                                HNIsdaIe, NJ 07642                                                                                       ls73c?,
                                                                                                                                                        H~( 1NJ WVECrQ~VVND


                                  7”   ~E.      E
                                       F            ~‘-


     C.                    ~‘~-                                    ‘~‘

                                           1•



                                                                                                                   j         •j~~•_iitiitL LI.,.. ~                   .j.. ti fllIiiI   H   H




                                                                                                         ~D~- I~

                                                                                                                        A. Signature
                                                  Complete items 1,2, and 3.
                                                                                                                                                                            D Agent
                                                ~ Print your name and address on the reverse
                                                  so that we can return the card to you.
                                                                                                                        x                                                   D Addressee
                                                D Attach this card to the back of the mailpiece,                         B. Received by (Printed Name)            -     C. Date of Delivery
                                                —   -._~.-~r__4~t—-.   ~


                                                                                                                                         iddress different from ite~4.? LI Yes
                                                                                                                                         ar delivery address below: /~f~,~Lo

                                                    Iosep~ ~amey
                                                    ~0 Api~e Lane
                                                    ~1iIIsd~, NJ 07642
                                                                                                                                                                C
                                                                                                                                                                C
                                                       III IllTh~l Hill I~IIIII III lIflIlIl I II~Il I~llI I III       D Adult Signature Restricted Delivery     C Registered Mail Restricted
                                                                                                                       C certified Mail®                           Delivery
                                                           9590 9402 4943 9063 6753 94                                 C certified Mail Restricted Delivery      C Return Receipt for
                                                                                                                       n collect on Delivery                       Merchandise
                                                2. Article Number (Transfer from service label)                        D Collect on Delivery Restricted Delivery C Signature confirmationnM
                                                                                                                                                                 C Signature confirmation
                                                                                                                                        estricted Delivery         Restricted Delivery
                                                                  7019 0160 0001 1053 5155
                                                PS Form’          ~11 irJiy 201’5PSN 7530-02-000-9053                                                          Domestic Return Receipt
